Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Pre-Effective Amendment No.1 to thisRegistration Statement on Form S-3 (No. 333-162654)of our report dated March 31, 2009 relating to the consolidated financial statements of New York Mortgage Trust, Inc. appearing in the Annual Report on Form 10-K of New York Mortgage Trust, Inc. for the year ended December 31, 2008, and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration
